H. T. Kellogg, J. (dissenting):
The plaintiff was walking upon a footpath paralleling a highway, when an automobile, driven by one Frank Burns at an excessive rate of speed, left the roadway, crossed the ditch,
*797struck the plaintiff, knocked him down, ran over him and inflicted serious injuries upon him. Thereafter a Mr. Smith of the firm of Ainsworth, Carlisle & Sullivan, representing himself to be the agent of this defendant which had insured Frank Burns against liability for damages done by him in the operation of the automobile, called upon the plaintiff, and according to the testimony of the plaintiff, had with him the following conversation: “ He said, ‘ Mr. Welden, how are you getting along? ’ I said, ‘ I am getting along good and feel good; I have a broken leg and I can’t get around very good.’ He said, ‘Mr. Welden, what kind of work do you do? ’ I said, ‘ Gardening and trucking and wholesale business, buying and selling.’ He says, ‘ What do you make a week? ’ I said, ‘ I really don’t know; my wages don’t run alike. I make $5 to $10 a day and from $15 to $20 a day, and as high as $25 and $30 some days.’ ‘ Well,’ he says, ‘ Mr. Welden, how is $50 or $60 a week? ’ I says, ‘ Mr. Smith, about $60 a week.’ Then I said to Mr. Smith, ‘ Why do you ask me them questions? ’ He says, ‘ I will take this down to the office, to Mr. Sullivan, so when we come to a settlement this is all figured in together.’ ‘ Now,’ he says, ‘ Mr. Welden, don’t have any lawyers call. You know how it is with the lawyers, it is fifty-fifty; don’t fetch any action against anybody, because we will settle with you any time you are ready.’ Then I told Mr. Smith I would not get any lawyers or would not fetch any action against anybody. Mr. Smith told me he would settle with me any time I was ready. ‘ Now,’ he says, ‘ Mr. Welden, if .1 were you I would wait a while and see how you come out, and when you think you are ready call up the office or come down, and Mr. Sullivan or I will come out and settle with you right away.’ ” Assuming that Mr. Smith had authority to bind this defendant by any promise which he might make, it will, nevertheless, be noted that in this or any other conversation with the plaintiff Mr. Smith promised no more for his company than that “ we will settle with you any time you are ready.” No terms of settlement were named, and no amount to be paid was agreed upon. No inference can arise that the amount to be paid was the amount of damage suffered by the plaintiff, for the promise was merely to settle, and to settle is to make certain an uncertain obliga*798tion, not to pay an obligation the measure of which is already determined. At the very most, therefore, the agreement attempted to be made was an agreement that the parties would afterwards agree, which is no agreement at all. No further steps were ever subsequently taken to obtain a meeting of minds upon the terms of a settlement. Finally, as a result of another automobile accident, Frank Burns was killed, and the right of action of the plaintiff against him abated. The insurance company, defendant, declined to conclude a settlement, and this action was brought to enforce the alleged settlement set forth. Upon the trial, at the close of all the proof, the complaint was dismissed. In this respect the trial court was clearly right, for no promise had been proven to bind the defendant.
I favor an affirmance.
Cochrane, J., concurred.
Judgment and order reversed and new trial granted, with costs to the appellant to abide the event. *799of the Personal Property Law and section 103 of the Real Property Law, merged in the testator’s sister, and since by the will of her mother she became vested with the residuary estate of her brother it should be turned over to her.